Case 9:20-cv-82135-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF FLORIDA


  AMANDA SANDERS, and all
  others similarly situated,

         Plaintiff,

  vs.                                                              Collective Action

  GEA PIZZA - SLW BLVD., INC., a
  Florida Corporation, d/b/a Rosati’s Pizza,

         Defendant.
                                               /

                                         COMPLAINT

                                   I.     INTRODUCTION
         1.      This is a collective action brought pursuant to the Fair Labor Standards Act of
  1938, 29 U.S.C. §§ 201 – 219 (hereinafter “FLSA”), to recover unpaid overtime wages and
  unpaid regular wages on behalf of Plaintiff AMANDA SANDERS (hereinafter
  “SANDERS”), and all others similarly-situated to her who were formerly, or are currently,
  employed as hourly paid employees by Defendant GEA PIZZA - SLW BLVD., INC.,
  d/b/a Rosati’s Pizza (hereinafter referred to as “Defendants” or “ROSATI’S PIZZA”).
         2.      Defendant employs these employees within the Southern District of Florida
  to perform various tasks in furtherance of the operation of their restaurants that they
  operate.
         3.      Throughout the liability period, Defendant has owned and operated a
  restaurant known as Rosati’s Pizza, within the Southern District of Florida.
         4.      For at least the past three years prior to the filing of this complaint and
  continuing (hereinafter “Liability Period”), Defendant has had policies and practices in
  place to systemically shave time off of their employee’s compensable hours worked solely
  designed to reduce labor costs and avoid payment of overtime at the expense of its
  employees. Specifically, Defendant’s upper management accesses employees’ clock in and




                                               1 of 7
Case 9:20-cv-82135-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 2 of 6




  clock out times, and systemically manipulates those computerized records to reflect less
  time than the employee has actually worked.
          5.    Pursuant to the FLSA, Plaintiff, on behalf of herself and all others similarly
  situated to her who were formerly, or are currently, employed as hourly paid employees for
  Defendant during the liability period, seeks unpaid overtime wages, unpaid regular wages,
  liquidated damages or pre-judgment interest, post-judgment interest and attorneys’ fees and
  costs from Defendants.
          6.    Plaintiff will request the Court to authorize concurrent notice to all hourly
  paid employees who are employed by Defendant or who were so employed during the
  liability period, informing them of the pendency of this action and their right to opt into this
  lawsuit pursuant to the FLSA, 29 U.S.C. § 216(b).
                                    II.     JURISDICTION
          7.    This Court has jurisdiction over this action pursuant to the Fair Labor
  Standards Act of 1938 (“FLSA”) (as amended), 29 U.S.C. § 216(b), and 28 U.S.C. §§ 1331,
  1337.
                                          III.     VENUE
          8.    Venue is proper in this Court under 28 U.S.C. § 1391(b)(1) where Defendant
  may be deemed to reside because Defendant conducts business within the Southern District
  of Florida.


                                          IV.     PARTIES
                                Plaintiff AMANDA SANDERS
          9.    SANDERS was, at all material times, a resident of Martin County, Florida.
          10.   SANDERS, at all material times, was a covered, non-exempt employee of
  Defendant within the meaning of the FLSA, 29 U.S.C. § 203(e) and (g).
          11.   Defendant employed SANDERS as an hourly paid manager in its pizzeria.
          12.   During the Liability Period, SANDERS, and all other similarly situated
  hourly paid employees, worked their scheduled hours and more, but were not paid for all
  hours worked because Defendant manipulated employees’ time records to reflect less hours
  than what were actually worked.




                                                 2 of 6
Case 9:20-cv-82135-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 3 of 6




                                            Defendant
            13.   Defendant, GEA PIZZA - SLW BLVD., INC. (hereinafter, “ROSATI’S
  PIZZA”) is a Florida corporation with operational headquarters in Martin County, Florida,
  and conducts business at its pizzeria restaurant located at 1012 St. Lucie West Blvd., Port
  St. Lucie, Florida 34986, and is an enterprise engaged in an industry affecting commerce,
  and is an employer as defined by 29 U.S.C. § 203(d) and (s)(1), which has employees subject
  to the provisions of the FLSA, 29 U.S.C. § 207, in the restaurant where SANDERS was
  employed.
            14.   At all times material hereto, ROSATI’S PIZZA is an “enterprise engaged in
  commerce” within the meaning of 29 U.S.C. § 203(s)(1) with annual gross sales in excess of
  $500,000 within the meaning of the FLSA, and is thus subject to the requirements of the
  FLSA.


                          V. GENERAL FACTUAL ALLEGATIONS
            15.   The allegations in paragraphs 16 through 21 occurred during the liability
  period.
            16.   Defendant does not pay its hourly paid employees for all hours worked.
            17.   All hourly paid employees employed by Defendant are not exempt from the
  overtime and minimum wage requirements of the FLSA pursuant to 29 U.S.C. § 213(a)(1).
            18.   All hourly paid employees employed by Defendant are entitled to be paid for
  all hours worked.
            19.   All hourly paid employees employed by Defendant are entitled to be paid
  overtime for all hours in excess of 40 during a seven-day workweek.
            20.   There are numerous persons similarly-situated to Plaintiff who are, or were,
  employed as hourly paid employees for Defendant during the liability period.
            21.   During the liability period, Defendant willfully and recklessly implemented a
  scheme whereby its upper management surreptitiously accessed employees’ time records
  and manipulated those time records such that Defendant defrauded its hourly employees by
  stealing employees’ time so that labor costs were reduced.
                         VI. FIRST CLAIM – Unpaid Overtime Wages
            22.   The allegations in paragraphs 1-21 are incorporated by reference herein.


                                               3 of 6
Case 9:20-cv-82135-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 4 of 6




            23.   By its actions alleged above, Defendant willfully, knowingly and/or recklessly
  violated the provisions of the FLSA, which requires employees to be paid one and a half
  times their regular rate of pay for all hours worked in excess of 40 during each seven-day
  workweek, 29 U.S.C. § 207.
            24.   As a result of the unlawful acts of Defendant, Plaintiff and all persons
  similarly situated to her that have been subject to Defendant’s illegal time shaving scheme
  have been deprived of overtime compensation in amounts to be determined at trial, and are
  entitled to recovery of such amounts in addition to liquidated damages, pre-judgment
  interest, post-judgment interest, attorneys’ fees and costs.
                                  VII. PRAYER FOR RELIEF
            WHEREFORE, Plaintiff and all employees similarly situated who join in this action
  pray for this Court:
            A.    To authorize the issuance of notice at the earliest possible time to all
  ROSATI’S PIZZA hourly employees who were employed by Defendant during the three
  years immediately preceding the filing of this action. This notice should inform them that
  this action has been filed, describe the nature of the action, and explain their right to opt
  into this lawsuit if they believe that they worked hours for which they may not have been
  fully compensated during the Liability Period;
            B.    To declare that Defendant has violated the overtime provisions of the FLSA,
  29 U.S.C. 207, as to the Plaintiff and persons similarly situated;
            C.    To declare that Defendant’s violations of the FLSA to be willful;
            D.    To award Plaintiff, and other similarly situated current and former ROSATI’S
  PIZZA hourly employees, damages for the amount of the unpaid overtime wages and
  liquidated damages, subject to proof at trial;
            E.    If liquidated damages are not awarded, then the Court should award, in the
  alternative, prejudgment interest;
            F.    To make the same declarations and awards as prayed for in paragraphs A-E
  above as to all persons who opt into this action pursuant to 29 U.S.C. § 216(b); and
            G.    To award Plaintiff, and other similarly situated current and former ROSATI’S
  PIZZA hourly employees, reasonable attorneys’ fees and costs pursuant to 29 U.S.C. §
  216(b).


                                               4 of 6
Case 9:20-cv-82135-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 5 of 6




                VIII. SECOND CLAIM – Unpaid Regular Wages (Non-Overtime)
          25.     The allegations in paragraphs 1-24 are incorporated by reference herein.
          26.     By its actions alleged above, Defendant willfully, knowingly and/or recklessly
  failed to pay Plaintiff for all hours worked, in violation of Florida Common Law.
          27.     As a result of the unlawful acts of Defendant, Plaintiff and all persons
  similarly situated to her that have been subject to Defendant’s illegal time shaving scheme
  have been deprived of unpaid wages in amounts to be determined at trial, and are entitled to
  recovery of such amounts in addition to pre-judgment interest, post-judgment interest,
  attorneys’ fees and costs.
                                     IX. PRAYER FOR RELIEF
          WHEREFORE, Plaintiff and all employees similarly situated who join in this action
  pray for this Court:
          A.      To authorize the issuance of notice at the earliest possible time to all
  ROSATI’S PIZZA hourly employees who were employed by Defendant during the three
  years immediately preceding the filing of this action. This notice should inform them that
  this action has been filed, describe the nature of the action, and explain their right to opt
  into this lawsuit if they believe that they worked hours for which they may not have been
  fully compensated during the Liability Period;
          B.      To declare that Defendant has violated Florida Common Law, as to the
  Plaintiff and persons similarly situated;
          C.      To award Plaintiff, and other similarly situated current and former ROSATI’S
  PIZZA hourly employees, damages for the amount of the unpaid wages and statutory
  interest, subject to proof at trial;
          D.      To make the same declarations and awards as prayed for in paragraphs A-C
  above as to all persons who opt into this action pursuant to 29 U.S.C. § 216(b); and
          E.      To award Plaintiff, and other similarly situated current and former ROSATI’S
  PIZZA hourly employees, reasonable attorneys’ fees and costs pursuant to Florida Statutes
  § 448.08.
                                              Jury Demand
          Plaintiff demands trial by jury.




                                                 5 of 6
Case 9:20-cv-82135-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 6 of 6




                                   CONSENT TO JOIN
                               PURSUANT TO 29 U.S.C. §216(b)

            I, AMANDA SANDERS, hereby consent and agree and opt-in to become a Plaintiff in
  this lawsuit brought under the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201,
  et seq.


  /s/Amanda Sanders
  Amanda Sanders


  Dated: November 20, 2020
  Plantation, Florida
                                            Respectfully submitted,



                                            /s/Robert S. Norell
                                            Robert S. Norell, Esq.
                                            Fla. Bar No. 996777
                                            E-Mail: rob@floridawagelaw.com
                                            ROBERT S. NORELL, P.A.
                                            300 N.W 70th Avenue
                                            Suite 305
                                            Plantation, Florida 33317
                                            Telephone: (954) 617-6017
                                            Facsimile: (954) 617-6018
                                            Counsel for Plaintiff




                                             6 of 6
